DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 102669377 machine translation) in view of Ream (US 2007/0231427).
Chen et al (Chen) teaches of a soft candy (title) which is formed from a composition with a pH of 3-4 and a water content of 15-20% (abstract and description page 1 paragraph 1). The forming composition of the prior art is considered a soft candy precursor composition as claimed because it was used to shape the final product. As Chen teaches that the forming composition (the precursor composition) comprises 3-10% gelatinizing agents selected from two or more chosen from gelatin, pectin, soft sugar powder, Astragalus gum, carrageenan, xanthan gum, konjac gum, agar, sodium alginate, guar, pulluan and algal polysaccahrides (abstract); gelatin is composed of polypeptides; and at least pectin, carrageenan, xanthan, konjac, agar, guar, pullulan and algal polysaccahrides are polysaccharides, the teachings of the prior art encompass or at least make obvious the use of 0-10% polypeptides and/or polysaccharides within the precursor composition for forming. It is noted that the reference gives the percentages by parts, however this can be equated to percentage of the composition. Chen teaches that the confection is produced by forming a base or foundation composition comprising boiled sugar (1) and a gelling agent composition (2), to which a solution comprising a sour agent, selected from a group of acids is added (description pages 2 and 3, Examples 1-9 and claim 8). As the taught and exemplified foundation composition comprises polysaccharides and no acids and the acid composition only includes acid and water, the foundation composition has an overlapping relative polysaccharide content as recited in claim 4 and the acid composition has an overlapping relative acid content as recited in claim 5.
Chen discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" /n re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Chen is silent to shaping the candy by means of an apparatus with a nozzle having an outlet opening overlaying a substrate, wherein the outlet opening of the nozzle travels in a three-dimensional trajectory as recited in claim 1, and to the foundation composition and the acid composition as being contacted in a weight ratio of 1:2 to 2:1 as recited in claim 3.
Regarding shaping the candy by means of an apparatus with a nozzle having an outlet opening overlaying a substrate, wherein the outlet opening of the nozzle travels in a three- dimensional trajectory as recited in claim 1, Ream teaches of producing edible materials, which are disclosed as including soft confectionary, wherein the confections typically have a moisture content of 0.5-20% using a device comprising a nozzle with an outlet opening being arranged above a substrate and which can be moved in three-dimensional space above the substrate (abstract, Figures 13A, B and C, and paragraphs 0063, 0064, 0128-0134 and 0139-0142). Ream teaches that the method provides a recognized advantage in that it is able to rapidly produce edible products, including products associated with consumer events (paragraphs 0168-0170). It would have been obvious to one of ordinary skill in the art to use the nozzle assembly as taught by Ream in order to produce the soft confection of Chen. One of ordinary skill in the art would have been motivated to do so as Ream teaches the process of producing the confection with the nozzle is advantageously rapid. As Ream teaches that the material for production are edibles which are disclosed as including soft confections, wherein the confections have a moisture content of 0.5-20% and Chen teaches of a soft confection with a moisture content of 15-20% one of ordinary skill in the art would have a reasonable expectation of success.
Regarding the acid composition as being contacted with the foundation composition in a weight ratio of 1:2 to 2:1 as recited in claim 3, as discussed above Chen teaches that the confection is produced by forming a base or foundation composition comprising boiled sugar (1) and a gelling agent composition (2), to which a solution comprising a sour agent, selected from a group of acids is added (description pages 2 and 3, Examples 1-9 and claim 8). In the abstract and Examples Chen shows that the acid is diluted with water and then was added in an amount to adjust the pH of the composition to 3-4, thus it would have been obvious to adjust the ratio of the base/foundation composition to the acid composition in order to obtain the desired pH. As the disclosed composition has an overlapping pH the claimed ratio is considered at least obvious over the teachings of the prior art. To adjust the amount of an ingredient based on its known and taught function would have been obvious to one of ordinary skill in the art. Furthermore it is noted that to switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.
Further in regard to the water content of the candy precursor, it is noted that Chen teaches that prior to dispensing/pouring the mixture is boiled to a solid content of 80-87 Brix. This reads on the water content of 13-20%. The instant claims recite the water content of 15-24%.
Further in regard to the water content recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the water content ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 102669377 machine translation) in view of Ream (US 2007/0231427), further in view of Cook et al (US 6213174) and Cotton et al (US 2005/0260317).
As discussed above, Chen teaches of a soft candy (title) which is formed from a composition with a pH of 3-4 and a water content of 15-20% (abstract and description page 1 paragraph 1). Chen teaches that the confection is produced by forming a base or foundation composition comprising boiled sugar (1) and a gelling agent composition (2), to which a solution comprising a sour agent, selected from a group of acids is added (description pages 2 and 3, Examples 1-9 and claim 8).
Chen is silent to the viscosity of the foundation composition as 50-150% of the viscosity of the acid composition as recited in clam 6.
Regarding the viscosity of the foundation composition as 50-150% of the viscosity of the acid composition as recited in clam 6, as discussed above, it would have been obvious for the confection of Chen to be deposited through a nozzle in view of Ream. Cook et al (Cook) teaches that problems were encountered with apparatus exits of flowable products due to differences in viscosity (abstract, column 1 lines 4-5 and 20 and column 2 lines 31-35). Cotton et al (Cotton) teaches that in confections there was loss of concentricity when the viscosity of the component parts were different (paragraph 0008). Thus, as it was known in the art of confectionery for viscosity to be important in deposition with nozzles, wherein viscosities of combined compositions and viscosities over time were known to desirably be the same, it would have been obvious for the feed material into the nozzle of Chen in view of Ream, including the foundation composition and acid composition to have the same viscosity, i.e. 100% relative to one another. To do so would have been obvious and well within the purview of one of ordinary skill in the art in order to maintain a consistent viscosity for deposition.


Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the water content of the acidic solution it is noted that in the abstract and Examples Chen shows that the acid is diluted with water and then was added in an amount to adjust the pH of the composition to 3-4. One of ordinary skill in the art would have been motivated to vary the concentration of acid and water in the acidic solution based on the desired pH of the composition.
Further in regard to the water content recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the water content ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
Examiner further incorporates previous response to Applicant’s arguments as follows. Applicant previously argued that Ream teaches of extruding a continuous slab treated with sprayed ink and does not teach forming a soft candy precursor from a nozzle with a three dimensional trajectory as claimed. Applicant argues that although Ream teaches 3D object formation by printing onto the edible substrate this does not encompass forming the edible substrate itself by 3D printing. This argument is not convincing as it does not consider the reference as a whole. As discussed above Ream teaches preparing a substrate with a three dimensional object dispensed thereon, wherein the edible that is used is any edible material or substance discussed within the disclosure (paragraphs 0128 and 0129). Ream teaches the apparatus for preparing the three dimensional object has nozzles and can move in a three dimensional working volume by teaching the apparatus moves in two directions as indicated by arrows G and H in Figure 13A, as well as in a vertical up and down manner (Figures 13A-C and paragraphs 0129-0132). Ream teaches edible materials of the invention include confections comprising soft candies and that the confections typically have a moisture content of about 0.5- 20% (paragraph 0064). Thus the teachings of Ream encompass forming a soft confection from a nozzle that is arranged above a substrate and which can move in a three dimensional working volume above the substrate as claimed, and shaping the soft candy by a nozzle having an opening overlaying a substrate, wherein the opening of the nozzle travels in a three dimensional trajectory as claimed.
Applicant argues that as Chen teaches the moisture content for the dried soft candy product as 15-20%, the teachings of the prior art do not encompass a soft candy precursor which has a moisture content of 15-20% as claimed. This argument is not convincing to withdraw the rejection. As noted above, a “soft candy precursor” is defined in the instant specification, page 15 lines 11-13 as a composition from which a soft candy can be produced by further processing. As the dried soft candy of Chen is formed into a soft candy product by further processing, such as printing, powder blowing, and oiling it is considered to encompass a precursor composition as claimed. Applicant has not clearly limited the stage which the precursor composition must be from in processing as argued. The disclosed definition only requires further processing, so long as the soft candy product of the prior art may be further processed it encompasses a “soft candy precursor” as claimed.
Further in regard to Applicant arguments regarding water content of the candy precursor, it is noted that Chen teaches that prior to dispensing/pouring the mixture is boiled to a solid content of 80-87 Brix. This reads on the water content of 13-20%. The instant claims recite the water content of 15-24%.
Further in regard to the water content recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the water content ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
Applicant argues that the unitless parts of Chen cannot be used to convert to percentage of the composition and thus Chen cannot teach a moisture content within the claimed range. This argument is not convincing however as applicant admits Chen discloses a moisture content of 15-20% (remarks, page 13 of 16 first paragraph). Additionally it is noted that it would be possible to convert the disclosure of parts into percentage by summing the total parts and using said total as a denominator with the parts per ingredient being calculated in the numerator.
Applicant further argues that the teachings of Chen and Ream provide no suitability of Chen’s mixed solution in Ream’s molten gum base composition which would be required for the combination of the references. This argument is not convincing as it does not represent the teachings of the prior art relied upon for the rejection. As discussed herein both Chen and Ream teach of soft candies. There is nothing in the combination proposed by the examiner that require the combination of a soft candy and gum base within a mixture for one confectionery substance as argued. As Ream teaches that the material for production are edibles which are disclosed as including soft confections, wherein the confections have a moisture content of 0.5- 20% and Chen teaches of a soft confection with a moisture content of 15-20% one of ordinary skill in the art would have a reasonable expectation of success in processing the soft candy of Chen through the method of Ream.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791